Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of 14-20 in the reply filed on 14 September 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

Claims 14-15 and 18-20
Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fewkes et al. (2002/0102086; “Fewkes”) in view of Ganster et al. (New Photocleavable Structures. Diacylgermane-Based Photoinitiators for Visible Light Curing, Macromolecules 2008, 41, 2394-2400; “Ganster”).
Regarding claim 14, Fewkes discloses in figure 1 an “optical fiber 10 includes a glass core 12, a cladding layer 14 surrounding and adjacent to the glass core 12, a primary coating material 16 which encapsulates and adheres to the cladding layer 14, and one or more secondary (or outer) coating materials 18 encapsulating the primary coating material 16;” Fewkes, par. [0082]; where the outer cladding 18 is a polymerization product, Fewkes, par. [0086], which may comprise:”polyfunctional ethylenically unsaturated monomers include, without limitation, alkoxylated bisphenol A diacrylates such as ethoxylated bisphenol, ” Fewkes, par. [0032], which preferably is “an UV curable composition.” Fewkes, par. [0026]. And Fewkes discloses phosphine oxide photoinitiators. Fewkes, par. [0045].
Further regarding claim 14, Fewkes does not explicitly disclose: an acylgermane photoinitiator having the formula:

    PNG
    media_image1.png
    95
    209
    media_image1.png
    Greyscale
Instant Application


wherein R.sub.6 and R.sub.7 are independently H, an alkyl group, an aryl group, an amine group, or a halogen group; and n=1-4. 


    PNG
    media_image2.png
    279
    279
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    227
    149
    media_image3.png
    Greyscale

Ganster, Pages 2395 and 2396.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fewkes to comprise Ganster’s “diacylgermane-based and phosphine-based photoiniators” because the resulting composition would facilitate “sufficient storage stability, high photocuring activity, excellent photobleaching behavior, and mechanical properties.” Ganster, Abstract.
 Regarding claim 15, as dependent upon claim 14, Fewkes discloses that the first monomer comprises a first bisphenol A diacrylate compound. Fewkes, par. [0032],
Regarding claim 18, as dependent upon claim 14, Ganster, as applied in the rejection of claim 14, Ganster, p. 2395, discloses that the phosphine oxide photoinitiator comprises: 

    PNG
    media_image4.png
    296
    316
    media_image4.png
    Greyscale

Instant Application


Regarding claim 19, as dependent upon claim 14, Ganster, as applied in the rejection of claim 14, Ganster, p. 2396, discloses that the acylgermane photoinitiator is selected from the group consisting of: 


    PNG
    media_image5.png
    207
    241
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    363
    308
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    381
    262
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    267
    265
    media_image8.png
    Greyscale



Instant Application


Regarding claim 20, as dependent upon claim 14, Fewkes discloses in figure 1 an optical fiber comprising: a glass core; a glass cladding surrounding and in direct contact with the glass core; and a cured product of the coating composition of claim 14, the cured product surrounding the glass cladding. Fewkes, par. [0125].

Claims 16 and 17
Claims 16 and 17, as dependent upon claim 15, are rejected under 35 U.S.C. 103 as being unpatentable over Fewkes et al. (2002/0102086; “Fewkes”) in view of Ganster et al. (New Photocleavable Structures. Diacylgermane-Based Photoinitiators for Visible Light Curing, Macromolecules 2008, 41, 2394-2400; “Ganster”), as applied in the rejection of claims 14-15 and 18-20, and further in view of Abel et al. (2003/0169989; “Abel”).
Regarding claims 16 and 17,while Fewkes discloses alkoxylated bisphenol A diacrylates,” Fewkes, par. [0032], Fewkes in view of Ganster does not explicitly disclose:
16. The coating composition of claim 15, further comprising a second bisphenol A diacrylate compound. 
17. The coating composition of claim 16, wherein the first bisphenol A diacrylate compound is an alkoxylated bisphenol A diacrylate compound and the second bisphenol A diacrylate compound is a bisphenol A epoxy diacrylate compound. 
However, Abel discloses using bisphenol A epoxy diacrylate in radiation curable compounds. Abel, par. [0067].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fewkes in view of Ganster to disclose:
16. The coating composition of claim 15, further comprising a second bisphenol A diacrylate compound. 
17. The coating composition of claim 16, wherein the first bisphenol A diacrylate compound is an alkoxylated bisphenol A diacrylate compound and the second bisphenol A diacrylate compound is a bisphenol A epoxy diacrylate compound. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883